Citation Nr: 1735375	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

6.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran and has been accepted as the substitute in his appeal.  The Veteran served on active duty from March 1951 to July 1951.  He died in December 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 and March 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The April 2010 rating decision granted service connection for migraine headaches and awarded a 10 percent rating effective June 23, 2005 (date of claim).  The March 2011 rating decision denied reopening the previously denied claims of bilateral hearing loss and tinnitus and denied entitlement to SMC based on housebound.

The RO determined that new and material evidence had not been submitted to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Notwithstanding, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In May 2017, the appellant and her son testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC.  A transcript of the testimony has been associated with the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  In a November 2008 decision, the Board denied entitlement to service connection for bilateral sensorineural hearing loss and tinnitus; that decision was not appealed and is final.  

2.  Some of the evidence received since the final November 2008 Board decision, when considered by itself or in connection with evidence previously assembled, related to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.

3.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to active duty service.

4.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to active duty service.

5.  Throughout the appeal period the pertinent medical evidence reflects that the Veteran's migraine headaches were manifested by, or more nearly approximated, characteristic prostrating attacks occurring on an average of once per month; and have not more nearly approximated, very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

6.  The Veteran was not blind, or a patient in a nursing home, or required the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life; nor did he have a service-connected disability rated as total, and additional service-connected disability or disabilities independently ratable at 60 percent or more nor was he permanently housebound due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The November 2008 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2015); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7104(West 2015); 38 C.F.R. § 3.156(a) (2016).

3.  Entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4.  Entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  Throughout the appeals period, the criteria for an initial increased rating of 30 percent, but no higher, for the Veteran's migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2016).

6.  The criteria for entitlement to SMC based upon the need for aid and attendance and/or housebound status have not been met.  38 U.S.C.A. § 1114 (West 2015); 38 C.F.R. §§ 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Because the claims for bilateral hearing loss and tinnitus are being reopened and the service connection claims for bilateral hearing loss and tinnitus are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied concerning these issues as any error would be nonprejudicial.  

Concerning the claim for an initial rating in excess of 10 percent for migraine headaches, the appellant is challenging the initial rating assigned following the grant of service connection for migraine headaches.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the notice is intended to serve the claimant has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to claim for SMC, the Veteran received a notice letter in November 2010 that informed him of what additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA, as well as how appropriate effective dates are assigned.  The Board, therefore, finds that VA has discharged its duty to notify; and it is not prejudicial to the appellant for the Board to proceed to decide this issue.

The Board notes that the Veteran's service treatment records (STRs) are unavailable despite exhaustive efforts on VA's part to locate and associate them with the Veteran's record.  In instances where service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran's VA and private treatment records to the extent possible have been obtained.  The Veterans' Claims Assistance Act (VCAA) also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran underwent VA examinations for hearing loss, tinnitus and headaches in March and December 2005, October 2006, January, October and December 2010 and October 2012.  The Veteran was accorded an examination for housebound status or permanent need for regular aid and attendance in May 2011.  

The appellant was afforded a Board hearing in May 2017, during which the undersigned VLJ, who conducted the hearing, clarified the issues on appeal, identified potential evidentiary deficits, and clarified the types of evidence that would support the appellant's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103; see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA has satisfied its duty to assist.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Petition to Reopen

Concerning the claims for bilateral hearing loss and tinnitus, in a November 2008 decision, the Board denied the claims.  The Board essentially denied the Veteran's claims based on findings that neither bilateral hearing loss nor tinnitus were first manifest during service or within one year after the Veteran's separation from service and the evidence showed that the Veteran's hearing loss and tinnitus did not result from his period of service.  The Veteran, at that time, did not appeal that Board decision and it became final.  

Generally, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claim for service connection for hearing loss and tinnitus.  As noted, the claims were previously denied on the basis that the evidence showed that hearing loss and tinnitus did not result from the Veteran's period of service.  

Evidence of record at the time of the November 2008 Board decision included morning reports or sick call records, a July 2005 private audiological evaluation report, December 2005 and October 2006 VA audiological examinations and evaluations, the September 2008 hearing transcript, which includes the testimonies of the Veteran and his wife, and a September 2008 (received at the RO in October 2008) private audiological evaluation that noted that it was more than likely that the Veteran's hearing loss and tinnitus may be due to his military service.

Evidence added to the record since the November 2008 Board decision includes a September 2010 audiological re-evaluation by private audiologist, Dr. I.K., who noted that the Veteran presented with a profound sensorineural hearing loss in both ears.  His hearing had slightly decreased since his last audiometric evaluation in September 2008.  Dr. I.K. opined that it was certainly more than likely that the Veteran's hearing difficulty as well as his complaint of tinnitus was due to his military experience.  Also, added to the record since the November 2008 Board decision is a December 2010 VA audiology consult report, showing the Veteran's hearing sensitivity had severely decreased since the previous audiological examination, and another statement from Dr. I.K. (dated in November 2016).  In the statement he noted that the Veteran's longstanding complaint of hearing impairment and tinnitus was due to his military experience.  The May 2017 hearing transcript, which includes the appellant's testimony that the Veteran first started to complain about hearing loss and ringing in his ears in July 1951 (immediately after they were married and his discharge from service) was also added to the record after the November 2008 Board decision. 

Some of the additional evidence is "new" in that it was not previously before agency decision makers at the time of the November 2008 Board decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claims, the positive private medical nexus opinion and the appellant's testimony regarding the onset of the Veteran's hearing loss and tinnitus are "material" evidence of the possible etiology of the Veteran's bilateral hearing loss and tinnitus.  This evidence alone or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims (a potential nexus to service).  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, the petition to reopen the claims of entitlement to service connection for bilateral loss and tinnitus is granted.  The Board will proceed with consideration of the claims de novo.  Given the favorable outcome of the claims, the Veteran is not prejudiced by the Board so proceeding.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., sensorineural hearing loss and tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss and tinnitus) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Tinnitus has now been deemed (by the Court) to be an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss.

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

In this case, the appellant seeks entitlement to service connection for the Veteran's claimed bilateral hearing loss and tinnitus.  As noted, the Veteran's service records, including his STRs and medical examination reports are not available and are believed to be "fire-related" (presumed destroyed in a 1973 fire at the National Personnel Records Center).  Additional search for military records, however, disclosed copies of several morning reports and daily sick reports dated in June and July 1951that contained the Veteran's name.  At a September 2008 hearing he testified that he fired many different types of weapons, including artillery, during his training in service.  The morning reports noted above indicate that the Veteran served in an armored infantry battalion.  The appellant contends and testified before the undersigned in May 2017 that the Veteran first started to complain about hearing loss and ringing in his ears in July 1951 immediately after they were married, which coincided with his discharge from service.  

The first postservice medical evidence of any hearing loss or tinnitus was in July 2005.  At that time, the Veteran was seen for an audiological evaluation by Dr. I. K.  The Veteran reported having longstanding hearing impairment and tinnitus.  He noted multiple episodes of noise exposure during service.  He had no history of postservice noise exposure.  Dr. I. K. evaluated the Veteran's hearing and found he had moderately severe sensorineural hearing loss in both ears.  Dr. I.K. also noted the Veteran's complaint of tinnitus.  

In December 2005, the Veteran was afforded a VA compensation examination to evaluate his hearing and his complaint of tinnitus.  The Veteran stated that his hearing loss and tinnitus were attributed to canon fire, Howitzer fire, tanks, bazookas, machine gun, and BAR [Browning automatic rifle] fire during training exercises.  He noted that hearing protection devices were not provided during his military service.  He reported that the onset of his hearing loss and tinnitus was in service.  He stated he had constant tinnitus in both ears, right greater than left; he described it as a "buzzing" sensation.  He reported negative occupational and recreational noise exposure.  Regarding occupational noise exposure, he worked in a storage room and in the research and development department for a soap manufacturing company for 37 years.  The diagnoses were moderately-severe to severe sensorineural hearing loss, bilaterally and constant tinnitus greater in the right ear.



On the authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
90
90
LEFT
75
75
75
85
85

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 64 percent in the left ear.

The Board notes that the reported audiometric data meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Another VA audiologist examined the Veteran in October 2006 and found similar degrees of hearing loss in his ears, plus bilateral tinnitus; that examiner stated that it was less likely as not that the Veteran's hearing loss and tinnitus was caused by or resulted from his four months of training maneuvers during service.  

In October 2008, the Veteran submitted the report of another private audiological evaluation, dated in September 2008.  The examiner who conducted that evaluation, diagnosed severe profound sensorineural hearing loss bilaterally.  Noting that the Veteran "served in the Army in the artillery division for 4 months and was discharged due to migraines and tinnitus," the examiner stated that, "[i]t is more than likely that [the Veteran's] hearing loss and tinnitus may be due to his military service.  Investigation into medical history may be warranted due to discharge of migraines and tinnitus being noted [sic]."  

In October 2010, the Veteran submitted a private audiological evaluation conducted by Dr. I.K., dated in September 2010.  Dr. I.K. diagnosed profound sensorineural hearing loss in both ears.  Dr. I.K. opined that it is certainly more than likely that [the Veteran's] hearing difficulty as well as his complaint of tinnitus was due to his military experience.  

In October 2012 the Veteran underwent a VA hearing loss and tinnitus examination.  All frequencies could not be tested due to the Veteran's neurological condition.  The Veteran was unable to speak due to supranuclear palsy.  There was no suspicion of functional hearing loss.  Previous audiological evaluations (2006) indicated severe hearing impairment with thresholds ranging from 70-90 decibels.  The examiner noted that considering the Veteran's current condition, it can be reasonably concluded that his hearing loss is at least the same, and probably worse, than his last successful behavioral audiological evaluation.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The rationale for the opinion was that the Veteran's STRs do not show any induction or separation tests.  There are records that the Veteran was admitted to "Medical Holding" in late June 1951 and from there he was discharged; there were no reports of hearing loss or tinnitus.  The record does contain a letter from a co-worker that hearing loss was evident after his discharge.  The Veteran's wife stated that he suffered from hearing loss and constant tinnitus for many years.  The examiner concluded that based on the short period of time he served, the absence of hearing loss and tinnitus reports in service records, and no treatment for hearing loss until many years after service, it is less likely as not (less than 50 percent probability) that the hearing loss and tinnitus was caused by noise exposure while in military service.  

Regarding tinnitus, the October 2012 VA examination report notes the Veteran reported having recurrent tinnitus.  Based on family reports, he experienced tinnitus immediately upon discharge and it became worse as the years progressed.  The examiner opined that it is less likely than not (less than 50 percent probability) that tinnitus was caused by or a result of military noise exposure.  The rationale for the opinion was that while hearing loss was surely present, and tinnitus is consistent with hearing loss, there is no evidence that the conditions are a result of military service.  

In a November 2016 letter, Dr. I. K. noted that the Veteran was seen in his office in September 2010 and at that time presented with a profound sensorineural hearing loss in both ears with reduced speech discrimination.  Dr. I. K. opined that the Veteran's longstanding complaint of hearing impairment and tinnitus was due to his military experience.  In particular, the combination of reported head trauma coupled with military noise exposure was a significant contributing factor to the disability.  

After review of the record, the Board finds that the Veteran's bilateral hearing loss meets the requirements of hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  It also notes that it is not in dispute that the Veteran has tinnitus, as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board is cognizant there are conflicting medical opinions as to whether the evidence reflects that the Veteran's bilateral hearing loss and tinnitus disabilities are related to his service.  

The October 2012 VA examiner's opinion is against the Veteran's claims.  The VA examiner found the Veteran's hearing loss was unrelated to noise exposure in service.  The examiner's opinion was premised on the short period of time the Veteran served, the absence of hearing loss and tinnitus reports in service records, and no treatment for hearing loss until many years after service.  Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The other medical opinions in the record are those of the private audiologists indicating that the Veteran's bilateral hearing loss and tinnitus are consistent with his reported military noise exposure.  Dr. I. K.'s opinion, in particular, reflects a consideration of the Veteran's reported military noise exposure (which has been found to be credible) and the reported head trauma coupled with military noise exposure as significant contributing factor to the disabilities.  Dr. I.K. is a medical professional, and the Board finds no reason to question his expertise.  Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the current bilateral sensorineural hearing loss and tinnitus disabilities are related to exposure to noise during active duty service.  Resolving any remaining reasonable doubt in the Veteran's favor (as required in such circumstance; see 38 C.F.R. § 3.102), the Board finds that service connection for bilateral sensorineural hearing loss and tinnitus is warranted.

Increased Rating - Migraine Headaches

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In an April 2010 rating decision, the RO granted the Veteran service connection for migraine headaches with a 10 percent rating effective from the date of the claim.  The appellant contends that the Veteran's migraine headaches were more severe than the initial 10 percent assigned.  The Veteran's migraine headaches are rated under Code 8100, which contemplates disability ratings for migraines.  38 C.F.R. § 4.124a, Code 8100.  

Under Code 8100, a 10 percent disability rating is warranted for migraines resulting in characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent disability rating is warranted for migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

On December 2005 VA neurological examination, the Veteran reported having headaches since service, which started sometime in 1951.  He had no prior history of head trauma or head injury.  The headaches are bifrontal headaches, which are mostly a throbbing-type of headache, and at times with intense pain lasting for several hours to days and associated with nausea but no vomiting.  The headaches are also associated with phonophobia and photophobia.  The Veteran stated that he would get the headaches once a week, but started getting them 2 to 3 times per week.  He was given a trial of medication from VA neurology clinic which helped to some extent to alleviate the headaches.  On neurological examination, the head was normocephalic and atraumatic; neck movements were supple.  His pupils were equal and reactive to light and about 3 mm in size.  Funduscopic examination was benign.  The diagnosis was chronic migraine headaches.  

A September 2008 MRI of the brain revealed minimal microvascular disease of the right frontocerebral hemisphere, mild cerebellar atrophy, and no interval change seen from prior examination of October 2006.

On January 2010 VA neurological disorders examination, it was noted that the Veteran had been complaining of headaches since he was in the service.  He stated the headaches started sometime around 1951.  He had been admitted to an Army hospital in Missouri for one month with moderately-severe migraine headaches that were treated with medication and he was observed and released.  He stated that he did not have many headaches after discharge from the service and he did not see any specialist for headaches until the last few years, when the headaches started again.  The headaches are mostly located either bifrontal or occipital and are mostly a throbbing-type of pain sensation.  They are usually moderately severe and 5/10 to 7/10 on the pain intensity scale.  The headaches could last for several hours to a day, associated with nausea, no vomiting, and associated with photophobia and phonophobia.  He would get headaches about 2 to 3 times per week and sometimes about 3 to 4 times per week.  He did not have any blurred vision, no scintillation or scotomas and no loss of vision.  His treatment for the headaches at the time of the examination was routine analgesics and bed rest.  The Veteran had seen a private neurologist for dysarthric speech and MRI [magnetic resonance imaging] showed mild cerebellar atrophy at that time and also mild microvascular changes and disease in the right frontal cerebral region.  He continued to have headaches.  On neurological examination the Veteran was alert, oriented times 3 and cooperative.  His speech was moderately dysarthric.  His pupils were 3 mm in size, and reacted normally to light and accommodation.  The diagnosis was migraine headaches.  

The examiner noted that the migraine headaches on average have been recurring for the past few years.  He had migraine headaches in service in 1951 and treated at the Army hospital for one month.  After that there are no definite follow-up notes after discharge and no follow-up treatment notes for migraine headaches were found.  The Veteran reported that he started to see physicians for headaches in the 1960's and l970's but no details of examination for the headaches were obtained.  It was noted that the Veteran retired as a shipping clerk.

On October 2010 VA neurological disorders examination, the Veteran reported that he was hit by a metal tank top in service and was unconscious for a while, was taken to the Army hospital and was there for one month.  He was diagnosed and treated for migraine headaches.  His migraine headaches got worse in civilian life and continued to occur on an average of 2 to 3 times per week and usually last several hours to one day.  Sometimes they would last for 2 to 3 days.  The headaches were associated with nausea, no vomiting, and associated with photophobia and phonophobia.  He reported having blurred vision and dizziness with the headaches.  The headaches were usually moderately severe on the pain intensity scale and responded to over-the-counter pain and headache medications such as Advil and Tylenol.  He would lie down in a quiet dark room to alleviate the headaches.  He had not had to be hospitalized and did not have to visit an emergency room for the headaches.  MRI showed mild cerebellar atrophy and mild microvascular ischemic changes in the right frontal region.  There was no history of stroke or TIA [transient ischemic attack].  The Veteran had a diagnosis of progressive supranuclear palsy (PSP) for the past several months.  There was no treatment given for the PSP diagnosis.  He had marked dysarthric speech for the past 2 years and had been having memory loss.  The diagnosis was migraine headaches.  

The examiner noted that the migraine headaches were still occurring and were moderately severe.  According to the Veteran's wife the frequency and intensity of the headaches have been worsening for the past several months.  He had not had to go to an emergency room or a hospital for treatment.  He took over-the-counter headache medications, which alleviated the headaches.  He also had bed rest.  The headaches did not seem to be excruciating or prostrating at the time of the examination.  He also had a diagnosis of PSP.  

In a May 2011 statement, a former co-worker noted that the Veteran had many headaches for which he went to the medical office for treatments.  Of record is a written prescription that notes that treatment is "Home bound with Supra Nuclear Palsy[.]"  At the May 2017 hearing, the appellant testified that the Veteran was taking medication for his headaches.  She indicated that the Veteran would experience prostrating attacks that occurred about 14 to 15 times in a month.  The Veteran's son testified that he would pick-up the Veteran from work when he had migraine headaches at work (2 to 3 times to one week).  

The RO assigned the Veteran an initial 10 percent rating for his headaches under Code 8100 based on characteristic prostrating headache attacks averaging one in 2 months over the last several months.  In order to warrant the next higher (30 percent) rating under Code 8100 the evidence must show the Veteran experienced characteristic prostrating attacks occurring on an average of once a month over the last several months.  

As reflected above, VA examination reports dated in December 2005, January 2010 and October 2012 provide that the Veteran had characteristic prostrating attacks of migraine headache pain that occurred, on average, 2 to 3 times per week, and highlights symptoms such bifrontal throbbing-type headaches, with intense pain lasting for several hours to days and associated with nausea, phonophobia and photophobia.  His reported treatment for the headaches was routine analgesics and bed rest.  During the October 2010 examination, the Veteran reported having blurred vision and dizziness with the headaches.  A former co-worker wrote that the Veteran had many headaches for which he went to the medical office for treatments.  The Veteran wife testified at hearing that the Veteran was taking medication for his headaches and would experience prostrating attacks 14 to 15 times in a month.  The Veteran's son testified at the hearing that he would very frequently have to pick-up the Veteran from work when he had migraine headaches.  Thus, when resolving reasonable doubt in favor of the Veteran, the evidence of record supports a finding that throughout the appeals period the symptomatology associated with his migraine headache disability more nearly approximated characteristic prostrating attacks occurring on an average of once a month, thus warranting a 30 percent rating for the entire period.  

However, the preponderance of the evidence is against assigning a disability rating in excess of 30 percent at any time during the course of the appeal, as it does not support a finding that the Veteran's migraine headaches have been manifested by, or have more nearly approximated, very frequent, completely prostrating, and prolonged attacks productive of economic inadaptability.  As indicated above, the VA examiners found the Veteran had characteristic prostrating attacks of migraine headache pain that occurred, on average, 2 to 3 times per week, and symptoms of bifrontal throbbing-type headaches, with intense pain lasting for several hours to days and associated with nausea, phonophobia and photophobia.  While the Veteran's widow (the appellant in this case) reported the Veteran experienced prostrating attacks 14 to 15 times in a month, the Veteran also had a diagnosis of PSP that required him to be homebound and which was ultimately the cause of his death.  Thus, the evidence of record does not more nearly reflect that he had very frequent, completely prostrating, and prolonged attacks causing extreme exhaustion or powerlessness that have produced, or have been capable of producing, severe economic inadaptability, solely due to his service-connected migraine headaches.  

As indicated above, the objective medical findings do not support a rating higher than 30 percent at any time during the appeal period, as they do not suggest that the functional impairment from the Veteran's headaches have, on a very frequent and prolonged basis, risen to the level of producing, or being capable of producing, "severe economic inadaptability."  

Finally, the Board has also considered whether the Veteran's disability has warranted a higher evaluation under a different diagnostic code at any time during the appeal.  In this regard, there is no indication of any other schedular criteria that would have afforded the Veteran a more favorable rating under a different diagnostic code, nor does the record suggest that there were any separately ratable symptoms of the Veteran's disability.  Moreover, neither the appellant nor her representative has identified any other potentially applicable diagnostic code that would afford a greater benefit in this case.  

Thus, when affording reasonable doubt in favor of the Veteran, an initial disability rating of 30 percent is warranted for his migraine headaches for the entire appeals period.  However, the preponderance of the evidence is against assigning a disability rating in excess of 30 percent for the Veteran's migraine headache disability.

Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual employability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  The Veteran died in December 2012; the appellant requested and was granted substitution as the claimant for the Veteran's pending claims.  The Veteran was retired prior to his death and neither he nor the appellant raised the issue of a TDIU.  Thus, a claim for TDIU has not been raised.


SMC

Entitlement to SMC based on the regular need of aid and attendance is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  38 C.F.R. §§ 3.350, 3.351.  

Neither the Veteran nor the appellant alleged, and the record does not suggest, that the Veteran was blind.  Nor does the evidence show that the Veteran was a resident of a nursing home.  The appellant's testimony indicated the Veteran lived in his own home.  The remaining question in this case is whether the Veteran required regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to service-connected disability.  38 C.F.R. §§ 3.350, 3.351.

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, adjust prostheses, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the Veteran from hazards or dangers incident to his daily environment is necessary.  38 C.F.R. § 3.352(a).  A finding that the Veteran was "bedridden" provides a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran had voluntarily taken to bed or that a physician had prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352(a). 

The particular personal functions the Veteran was unable to perform must be considered in connection with the  condition as a whole.  The evidence need only establish that the Veteran was so helpless as to need regular aid and attendance, not that there was a constant need.  Determinations that a Veteran was so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition was such as would have required him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352. 

The Veteran asserted that he was unable to care for himself and needed assistance for his activities of daily living.  See May 2011 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The May 2011 examination report revealed a complete diagnosis of progressive supra nuclear palsy.  It was noted that the Veteran was unable to feed himself due to high risk of asphyxiation.  He was unable to prepare his own meals because his hand dexterity was deteriorating.  He needed assistance with bathing and tending to other hygiene needs because he would lose his balance.  He needed constant supervision with all activities of daily living.  He required medication management.  He could not manage his own financial affairs because he could not communicate effectively; his speech was slurred and labored.  He had severely decreased hearing.  He had decreased strength, dexterity, endurance and coordination.   He had worsening gait problems and decreased range of motion of the spine, trunk and neck.  He had severe bowel/bladder problems, and poor balance.  He could not go anywhere without supervision.  The reports of May 2011 VA examination report shows that the Veteran was not legally blind, he was not confined to his bed, and he was able to travel beyond his home with the assistance of another.  


The Board finds that the competent medical evidence of record shows that the Veteran requires aid and attendance of another person for his activities of daily living and for protection against the hazards or dangers incident to daily life, but not because of the severity of his service-connected disabilities. 

The Veteran's medical records show that the Veteran's non-service-connected disability, progressive supra nuclear palsy, not his service-connected disability, migraine headaches (and as of this decision bilateral hearing loss and tinnitus), have resulted in significant impairment.  The record does not indicate that his migraine headaches or bilateral hearing loss and tinnitus resulted in impairment in the ability to perform the activities of daily living or to protect him from the dangers of his home environment.  The Veteran's migraine headaches, hearing loss and tinnitus were not productive of the limitation of motion that impaired the Veteran's mobility; rather, evidence demonstrates that the Veteran had difficulty with ambulation and balance as result of supra nuclear palsy.  

The impact of the Veteran's non-service-connected disability on his ability to function weighs heavily against his claim for SMC.  The Board finds that the preponderance of the evidence demonstrates that, although the Veteran may have required aid and attendance, it was not on the basis of impairment due to service-connected disabilities.  The Board has considered the Veteran's assertions that his service-connected disability resulted in his need for regular aid and attendance, (see Hearing Transcript p. 21) but has placed greater probative value competent medical evidence of record.  The Board finds that the preponderance of the evidence demonstrates that the Veteran required the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to his non-service-connected disability of supra nuclear palsy, not the service-connected migraine headaches or bilateral hearing loss and tinnitus.  


In addition, the evidence of record does not demonstrate that the Veteran was not "bedridden".  He had been able to leave his home with the assistance of another.  
Accordingly, the claim for special monthly compensation based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).

SMC is alternatively payable for being permanently housebound by reason of a service-connected disability or disabilities.  This requirement is met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016). 

At the time of his death, the Veteran was service-connected for migraine headaches, rated 10 percent disabling.  Subsequently service connection has been granted for bilateral hearing loss and tinnitus, and the rating for migraine headaches in now rated 30 percent disabling.  As a result, the Board finds that the Veteran did not have a single service-connected disability rated at 100 percent. 

The "permanently housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  38 C.F.R. § 3.350 (i).  The Veteran had not asserted, nor does the evidence demonstrate, that he had been substantially confined to his dwelling as a direct result of his service-connected migraine headaches (or bilateral hearing loss and tinnitus) up to the time of his death.  The record shows that the Veteran continued to attend his medical appointments, including a VA examination in October 2012, two months prior to his death.  The Board finds that the Veteran was not substantially confined to his dwelling as a result of his service-connected disabilities. 

In light of the foregoing, the Veteran does not qualify for special monthly compensation based on the regular need of aid and attendance or by reason of being housebound due to service-connected disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's SMC claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the SMC claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been submitted, the previously denied claim to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the previously denied claim to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

An initial increased rating of 30 percent (throughout the entire appeal period) for the Veteran's migraine headaches, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

Entitlement to SMC based upon the need for aid and attendance and/or housebound status is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


